Siebecker, J.
(dissenting). I cannot concur in the decision rendered by the court that Samida was guilty of contributory negligence. It seems clear to me that the trial court correctly held that he was free from contributory negligence under the facts and circumstances shown. The risk and danger incident to the unsafe manner in which the spout was placed by the members of the crew doing this work and which the jury found proximately caused the injury was a danger incident to the manner in which defendant conducted its business at the place in which Samida was permitted to work. Under the facts shown it was a risk he, as defendant’s employee, had the right to assume. To my mind there is nothing in the evidence to warrant the inference that he was guilty of negligence in performing his service under this hazard incident to his employment. The court holds that . . if plaintiff knowingly or ignorantly through a want of ordinary care serves under a risk that an ordinarily careful and prudent man similarly situated would not usually serve under, then such conduct is contributory negligence and not assumption of risk.” And: “But the assuming of such risks as are more hazardous than those which ordinarily careful and prudent men similarly situated usually assume constitutes contributory negligence.” I think this basis of the decision is contrary to the provision of sec. 2394-41, Stats. 1913, and subsequent sections defining the liability of employers to employees while in their service and *69as interpreted in the decisions of this court. See Rosholt v. Worden-Allen Co. 155 Wis. 168, 144 N. W. 650; Besnys v. Herman Zohrlaut L. Co. 157 Wis. 203, 147 N. W. 37; Knauer v. Joseph Schlitz B. Co. 159 Wis. 7, 149 N. W. 494.
In the Besnys Case the court declares:
“The legislature intended that employers should be liable for all injuries resulting to employees from unsafety in employment as regards to places, safety devices, and safeguards, and to methods and processes of conducting their business. The clear implications are that the risks and hazards of an employment resulting from a failure of the master to comply with these requirements are risks and hazards incident to the employee’s duties, though they may be of an obvious nature.”
Van Dinter v. Worden-Allen Co. 153 Wis. 533, 138 N. W. 1016, 142 N. W. 122; Puza v. C. Hennecke Co. 158 Wis. 482, 149 N. W. 223.
I think the rule followed in the instant case as above stated is at variance with the rule of the Knauer and other cases as to what constitutes assumption of risk and contributory negligence under these statutes. Under the evidence the court, in my opinion, properly awarded judgment for the plaintiff.
KeewiN, J., dissents.